DETAILED ACTION
RE: Lu et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-8 are pending and under examination. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/25/2020 has been considered by the examiner. 
		

	Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US2016/0237095A1, pub. date: 8/18/2016, effectively filed date: 10/7/2013, IDS dated 2/25/2020), or Kim et al. (WO 2015/054317A1, pub. date: 4/16/2015, effectively filed date: 10/7/2013, IDS dated 2/25/2020).
The applied reference has a common applicant/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Kim et al. teaches a nucleic acid encoding Mab 147 (an anti-human VEGFR2 antibody) (Figs. 7-10 and [0210]), wherein the antibody Mab147 comprises a VH of SEQ ID NO:200 and a VL of SEQ ID NO: 204 (Fig. 6), is an antigen binding fragment, such as scFv or Fab ([0227] and [0228]), binds to both human and murine VEGFR2 ([0062]). The amino acid sequence of SEQ ID NO:200 comprises instant SEQ ID NOs: 237, 238, and 241; the amino acid sequence of SEQ ID NO: 204 comprises instant SEQ ID NOs: 245, 246 and 247 (see the following sequence alignments). Furthermore, the amino acid sequences of SEQ ID NOs: 200 and 204 are 100% identical to instant SEQ ID NOs: 200 and 204, respectively (see the following sequence alignments). 


RESULT 1
BBY20180
ID   BBY20180 standard; peptide; 115 AA.
XX
AC   BBY20180;
XX
DT   04-JUN-2015  (first entry)
XX
DE   Anti-VEGFR2 mAb heavy chain variable region mutant Mab #147, SEQ 199.
XX
KW   VEGF-2 receptor; VEGFR2; Vascular endothelial growth factor receptor 2;
KW   angiogenesis inhibition; antibody therapy; anticoagulant; antidiabetic;
KW   antiinflammatory; antimicrobial-gen.; arterial thrombosis;
KW   autoimmune disease; bone disease; cardiovascular disease;
KW   cardiovascular-gen.; central nervous system disease; cytostatic;
KW   degeneration; dermatological; dermatological disease; endocrine-gen.;
KW   enzyme inhibition; fibrosis; gastrointestinal disease;
KW   gastrointestinal-gen.; glaucoma; glucose intolerance;
KW   heavy chain variable region; hyperinsulinemia; immune disorder;
KW   immunomodulator; immunosuppressive; infectious disease;
KW   inflammatory disease; insulin resistance; metabolic syndrome x;
KW   metabolic-gen.; monoclonal antibody; musculoskeletal disease;
KW   musculoskeletal-gen.; mutein; neoplasm; neurological disease;
KW   neuroprotective; non-insulin dependent diabetes; ocular disease;
KW   ophthalmological; osteopathic; osteoporosis; pharmaceutical;
KW   rho kinase inhibitor; therapeutic; thrombolytic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Region          26..35
FT                   /note= "Kabat/Chothia CDR1"
FT   Region          50..66
FT                   /note= "Kabat/Chothia CDR2"
FT   Misc-difference 54
FT                   /note= "Wild-type Ser substituted by Gln"
FT   Misc-difference 59
FT                   /note= "Wild-type Asn substituted by Ser"
FT   Region          99..104
FT                   /note= "Kabat/Chothia CDR3"
XX
CC PN   WO2015054317-A1.
XX
CC PD   16-APR-2015.
XX
CC PF   07-OCT-2014; 2014WO-US059572.
XX
PR   07-OCT-2013; 2013US-0887935P.
XX
CC PA   (KADM-) KADMON CORP LLC.
XX
CC PI   Kim J,  Liu K,  Poyurovsky M,  Lu D,  Zhu Z;
XX
DR   WPI; 2015-24725Q/29.
XX
CC PT   New indazole compound or its pharmaceutically acceptable salt for 
CC PT   treating e.g. autoimmune disorder, cardiovascular disorder, inflammation,
CC PT   central nervous system disorder, arterial thrombotic disorder and 
CC PT   glaucoma.
XX
CC PS   Example 36; SEQ ID NO 199; 127pp; English.
XX
CC   The present invention relates to a novel rho kinase inhibitor compound or
CC   its pharmaceutically acceptable salt, useful for treating diseases or 
CC   disorders. The invention further provides: (1) a pharmaceutical 
CC   composition comprising the rho kinase inhibitor compound together with a 
CC   pharmaceutically acceptable carrier; (2) a method for treating autoimmune
CC   disorder, cardiovascular disorder, inflammation, central nervous system 
CC   disorder, arterial thrombotic disorder, fibrotic disorder, glaucoma or 
CC   regulating intraocular pressure, neoplastic disease, metabolic syndrome, 
CC   insulin resistance, hyperinsulinemia, type 2 diabetes, glucose 
CC   intolerance, osteoporosis or promoting bone formation, ocular disorder in
CC   a subject, by administering the rho kinase inhibitor compound to the 
CC   subject; (3) a method for treating ocular disorder having an angiogenic 
CC   component by administering the rho kinase inhibitor compound and an 
CC   angiogenesis inhibitor (VEGFR2 antibody) to the subject; and (4) a method
CC   for treating cardiovascular disease, immune disorder, inflammatory 
CC   disease, musculoskeletal disease, dermatological disease, neurological 
CC   disease, gastrointestinal disease, infectious disease or degeneration, by
CC   administering the rho kinase inhibitor compound and an angiogenesis 
CC   inhibitor to the subject. The present sequence represents an anti-VEGFR2 
CC   monoclonal antibody heavy chain variable region mutant of BBY19984, which
CC   is used in the antibody, where the antibody is used as an angiogenesis 
CC   inhibitor along with the rho kinase inhibitor compound of the invention 
CC   for treating the above-mentioned diseases. Note: The present sequence is 
CC   also described as SEQ ID NO:188 in Fig. 6A, but it differs from the 
CC   sequence given as SEQ ID NO:188 (see BBY20168) in the sequence listing. 
CC   The present sequence is described as SEQ ID NO:200 in the sequence 
CC   listing, but it differs from the sequence given as SEQ ID NO:200 in Fig 
CC   6A (see BBY20192).
XX
SQ   Sequence 115 AA;

  Query Match             87.9%;  Score 174;  DB 22;  Length 115;
  Best Local Similarity   38.8%;  
  Matches   33;  Conservative   12;  Mismatches    0;  Indels   40;  Gaps    2;

Qy          1 XXXGFTFSWYVMG-----------XXXSIYPQGGATSYADSVKG---------------- 33
              :::||||||||||           :::|||||||||||||||||                
Db         23 AASGFTFSWYVMGWVRQAPGKGLEWVSSIYPQGGATSYADSVKGRFTISRDNSKNTLYLQ 82

Qy         34 -------------XXXGNYFDYXXX 45
                           :::||||||:::
Db         83 MNSLRAEDTAVYYCARGNYFDYWGQ 107










RESULT 2
BBY20184
ID   BBY20184 standard; protein; 109 AA.
XX
AC   BBY20184;
XX
DT   04-JUN-2015  (first entry)
XX
DE   Anti-VEGFR2 mAb 138 light chain variable region mutant Mab #147, SEQ 204.
XX
KW   Immunoglobulin kappa; VEGF-2 receptor; VEGFR2;
KW   Vascular endothelial growth factor receptor 2; angiogenesis inhibition;
KW   antibody therapy; anticoagulant; antidiabetic; antiinflammatory;
KW   antimicrobial-gen.; arterial thrombosis; autoimmune disease;
KW   bone disease; cardiovascular disease; cardiovascular-gen.;
KW   central nervous system disease; cytostatic; degeneration; dermatological;
KW   dermatological disease; endocrine-gen.; enzyme inhibition; fibrosis;
KW   gastrointestinal disease; gastrointestinal-gen.; glaucoma;
KW   glucose intolerance; hyperinsulinemia; immune disorder; immunomodulator;
KW   immunosuppressive; infectious disease; inflammatory disease;
KW   insulin resistance; light chain variable region; metabolic syndrome x;
KW   metabolic-gen.; monoclonal antibody; musculoskeletal disease;
KW   musculoskeletal-gen.; mutein; neoplasm; neurological disease;
KW   neuroprotective; non-insulin dependent diabetes; ocular disease;
KW   ophthalmological; osteopathic; osteoporosis; pharmaceutical;
KW   rho kinase inhibitor; therapeutic; thrombolytic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 17
FT                   /note= "Wild-type Asp substituted by Glu"
FT   Misc-difference 18
FT                   /note= "Wild-type Arg substituted by Gly"
FT   Region          24..35
FT                   /note= "Kabat/Chothia CDR1"
FT   Misc-difference 34
FT                   /note= "Wild-type Leu substituted by Phe"
FT   Misc-difference 35
FT                   /note= "Wild-type Ala substituted by Gly"
FT   Misc-difference 47
FT                   /note= "Wild-type Val substituted by Leu"
FT   Region          51..57
FT                   /note= "Kabat/Chothia CDR2"
FT   Misc-difference 54
FT                   /note= "Wild-type Thr substituted by Ser"
FT   Misc-difference 64
FT                   /note= "Wild-type Thr substituted by Ser"
FT   Region          90..98
FT                   /note= "Kabat/Chothia CDR3"
FT   Misc-difference 95
FT                   /note= "Wild-type Ser substituted by Leu"
FT   Misc-difference 98
FT                   /note= "Wild-type Ser substituted by Thr"
XX
CC PN   WO2015054317-A1.
XX
CC PD   16-APR-2015.
XX
CC PF   07-OCT-2014; 2014WO-US059572.
XX
PR   07-OCT-2013; 2013US-0887935P.
XX
CC PA   (KADM-) KADMON CORP LLC.
XX
CC PI   Kim J,  Liu K,  Poyurovsky M,  Lu D,  Zhu Z;
XX
DR   WPI; 2015-24725Q/29.
XX
CC PT   New indazole compound or its pharmaceutically acceptable salt for 
CC PT   treating e.g. autoimmune disorder, cardiovascular disorder, inflammation,
CC PT   central nervous system disorder, arterial thrombotic disorder and 
CC PT   glaucoma.
XX
CC PS   Example 36; SEQ ID NO 204; 127pp; English.
XX
CC   The present invention relates to a novel rho kinase inhibitor compound or
CC   its pharmaceutically acceptable salt, useful for treating diseases or 
CC   disorders. The invention further provides: (1) a pharmaceutical 
CC   composition comprising the rho kinase inhibitor compound together with a 
CC   pharmaceutically acceptable carrier; (2) a method for treating autoimmune
CC   disorder, cardiovascular disorder, inflammation, central nervous system 
CC   disorder, arterial thrombotic disorder, fibrotic disorder, glaucoma or 
CC   regulating intraocular pressure, neoplastic disease, metabolic syndrome, 
CC   insulin resistance, hyperinsulinemia, type 2 diabetes, glucose 
CC   intolerance, osteoporosis or promoting bone formation, ocular disorder in
CC   a subject, by administering the rho kinase inhibitor compound to the 
CC   subject; (3) a method for treating ocular disorder having an angiogenic 
CC   component by administering the rho kinase inhibitor compound and an 
CC   angiogenesis inhibitor (VEGFR2 antibody) to the subject; and (4) a method
CC   for treating cardiovascular disease, immune disorder, inflammatory 
CC   disease, musculoskeletal disease, dermatological disease, neurological 
CC   disease, gastrointestinal disease, infectious disease or degeneration, by
CC   administering the rho kinase inhibitor compound and an angiogenesis 
CC   inhibitor to the subject. The present sequence represents an anti-VEGFR2 
CC   monoclonal antibody (immunoglobulin kappa) light chain variable region 
CC   mutant of BBY20140, which is used in the antibody, where the antibody is 
CC   used as an angiogenesis inhibitor along with the rho kinase inhibitor 
CC   compound of the invention for treating the above-mentioned diseases. 
CC   Note: The present sequence is also described as SEQ ID NO:192 in Fig. 6B,
CC   but it differs from the sequence given as SEQ ID NO:192 (see BBY20172) in
CC   the sequence listing. The present sequence is described as SEQ ID NO:204 
CC   in the sequence listing, but it differs from the sequence given as SEQ ID
CC   NO:204 in Fig 6A (see BBY20196). The present sequence is also described 
CC   as SEQ ID NO:160 in Fig. 6B, but it differs from the sequence given as 
CC   SEQ ID NO:160 (see BBY20140) in the sequence listing.
XX
SQ   Sequence 109 AA;

  Query Match             83.8%;  Score 124.9;  DB 22;  Length 109;
  Best Local Similarity   34.6%;  
  Matches   28;  Conservative   12;  Mismatches    0;  Indels   41;  Gaps    2;

Qy          1 XXXRASQSVSSNYFG------------XXXGASSRAT----------------------- 25
              :::||||||||||||            :::|||||||                       
Db         21 LSCRASQSVSSNYFGWYQQKPGQAPRLLIYGASSRATGIPDRFSGSGSGTDFTLTISRLE 80

Qy         26 ------XXXQQFDSLPLTXXX 40
                    :::|||||||||:::
Db         81 PEDSAVYYCQQFDSLPLTFGG 101






RESULT 1
US-15-027-975-200
; Sequence 200, Application US/15027975
; Publication No. US20160237095A1
; GENERAL INFORMATION
;  APPLICANT: Kadmon Corporation LLC
;  APPLICANT:Kim, Ji-In
;  APPLICANT:Liu, Kevin
;  APPLICANT:Poyurovsky, Masha
;  APPLICANT:Lu, Dan
;  APPLICANT:Zhu, Zhenping
;  TITLE OF INVENTION: Rho Kinase Inhbitors
;  FILE REFERENCE: 15487/473WO1
;  CURRENT APPLICATION NUMBER: US/15/027,975
;  CURRENT FILING DATE: 2016-04-07
;  PRIOR APPLICATION NUMBER: 61/887,935
;  PRIOR FILING DATE: 2011-10-07
;  PRIOR APPLICATION NUMBER: 61/887,935
;  PRIOR FILING DATE: 2013-10-07
;  NUMBER OF SEQ ID NOS: 236
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 200
;  LENGTH: 115
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Mutation of library member
US-15-027-975-200

  Query Match             100.0%;  Score 613;  DB 16;  Length 115;
  Best Local Similarity   100.0%;  
  Matches  115;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSWYVMGWVRQAPGKGLEWVSSIYPQGGATSY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSWYVMGWVRQAPGKGLEWVSSIYPQGGATSY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARGNYFDYWGQGTLVTVSS 115
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARGNYFDYWGQGTLVTVSS 115





RESULT 1
US-15-027-975-204
; Sequence 204, Application US/15027975
; Publication No. US20160237095A1
; GENERAL INFORMATION
;  APPLICANT: Kadmon Corporation LLC
;  APPLICANT:Kim, Ji-In
;  APPLICANT:Liu, Kevin
;  APPLICANT:Poyurovsky, Masha
;  APPLICANT:Lu, Dan
;  APPLICANT:Zhu, Zhenping
;  TITLE OF INVENTION: Rho Kinase Inhbitors
;  FILE REFERENCE: 15487/473WO1
;  CURRENT APPLICATION NUMBER: US/15/027,975
;  CURRENT FILING DATE: 2016-04-07
;  PRIOR APPLICATION NUMBER: 61/887,935
;  PRIOR FILING DATE: 2011-10-07
;  PRIOR APPLICATION NUMBER: 61/887,935
;  PRIOR FILING DATE: 2013-10-07
;  NUMBER OF SEQ ID NOS: 236
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 204
;  LENGTH: 109
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Mutation of library member
US-15-027-975-204

  Query Match             100.0%;  Score 568;  DB 16;  Length 109;
  Best Local Similarity   100.0%;  
  Matches  109;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPGTLSLSPGEGATLSCRASQSVSSNYFGWYQQKPGQAPRLLIYGASSRATGIP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPGTLSLSPGEGATLSCRASQSVSSNYFGWYQQKPGQAPRLLIYGASSRATGIP 60

Qy         61 DRFSGSGSGTDFTLTISRLEPEDSAVYYCQQFDSLPLTFGGGTKVEIKR 109
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSGSGTDFTLTISRLEPEDSAVYYCQQFDSLPLTFGGGTKVEIKR 109

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable Kim et al. (US2016/0237095A1, pub. date: 8/18/2016, effectively filed date: 10/7/2013, IDS dated 2/25/2020), or Kim et al. (WO 2015/054317A1, pub. date: 4/16/2015, effectively filed date: 10/7/2013, IDS dated 2/25/2020), in view of Yayon et al. (US 2005/0147612, pub. date: 7/7/2005).
The applied reference has a common inventor/applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	The teachings of Kim et al. have been set forth above as they apply to claims 1-2 and 4-6.
	Kim et al. does not teach that the antibody is IgG. Kim et al. does not teach a vector comprising the nucleic acid encoding the antibody and a host cell comprising the vector.
Yayon et al teach that the antibodies can be made in a number of different formats including Fab, IgG1 and single chain scFv (see paragraph [0131] and Table 1C). Yayon et al. teach that a nucleic acid encoding an antibody can be placed in an expression vector, and the vector can be  introduced into a host cell allowing expression in eukaryotic or prokaryotic cells ([0195] and [0196]). Yayon et al. teaches that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the antibodies of Kim in a format of IgG such as IgG1 in view of Yayon. One would have been motivated to do with a reasonable expectation of success because Yayon et al teach that the antibodies can be made in a number of different formats including Fab, IgG1 and single chain scFv (see paragraph [0131] and Table 1C), and the effector function of antibody IgG1 can be utilized to kill tumor cell via antibody-dependent cell mediated cytotoxicity. Furthermore, IgG has a longer serum-half life than its Fab fragment. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a vector comprising the nucleic acid encoding the antibody taught by Kim, and a host cell comprising the vector in view of Yayon. One would have been motivated to do so for recombinant production of the antibody. One of ordinary skill in the art would have had a reasonable expectation of success because Yayon et al teach that that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).

Conclusion
8.	No claims are allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643